Notice of Pre-AIA  or AIA  Status
Claims 1-2, 4-12, and 14-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on October 27, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 11, and 20 are amended. The rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 103 rejection of the claims is still Maintained.

Applicant arguments

First, assuming Kumaran’s wireless access points 320 correspond to the claimed “one or more emulation points,’ Kumaran cannot possibly be construed as teaching that the wireless access points 320 are controlled using the selected one or more machine learning-based client behavioral models, as presently claimed. In paragraph [0045], Kumaran teaches that access points 320 “may communicate with WLCs 326 via a VPN 322.” However, Kumaran’s typical behavior modeler 406, which the Office Action asserts corresponds to the claimed “plurality of machine learning-based client behavioral models,” has no influence on the operation of the access points 320, whatsoever. Kumaran does not disclose any operational connection between typical behavior modeler 406 and access points 320. Kumaran teaches that the typical behavior modeler 406 “‘form[s] a statistical, behavioral profile for each client,”” but fails to make any mention of the behavioral profiles being used to control operation of the access points 320. Therefore, Kumaran cannot teach that the access points 320 are controlled to generate wireless client using the selected one or more machine learning-based client behavioral models, as presently claimed.


Examiner response
Examiner cited para 59 of the Kumaran teaches by using one or more learning models, the controllers controls the endpoint to use a particular AP 320 or 328. See para 59- cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. For example, based on the predictions by analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.).  See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques.  The claim does not define how the machine learning model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-55 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the access points in the wireless network by using one or more model (i.e., machine learning model)) as shown in figure 3.

Applicant arguments
Second, assuming Kumaran’s typical behavior modeler 406 corresponds to the claimed “plurality of machine learning-based client behavioral models,” Kumaran teaches only one machine learning-based client behavioral models—not a plurality of machine learning-based client behavioral models that model wireless client behavior of a particular client type and configuration, as presently claimed.

Examiner response
Examiner consider the behavior modeler 806 uses machine learning analyzer 312 (which is the collection of one or more machine learning models) to identify the typical behaviors of clients in the network. As shown in fig 8 the component 806 of architecture 800 shown may be implemented as part of machine learning-based analyzer 312. However, Kumaran teaches several machine learning models. See para 52-54 Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows: Cognitive Analytics Model(s): The aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets. In another example, the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time, number of roaming processed, or the like, or even end-device related patterns (e.g., roaming patterns of iPhones, IoT Healthcare devices, etc.). Predictive Analytics Model(s): These model(s) may be configured to predict user experiences, which is a significant paradigm shift from reactive approaches to network health. For example, in a Wi-Fi network, analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc.). From this, analyzer 312 can detect potential network issues before they happen.

Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.           Claims 1-2, 7, 9-12, 17 and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Kumaran et al., (PUB NO: US  2019/0312876 A1) , hereinafter Kumaran in view of  SZABO et al. (US 20120047200 A1), hereinafter SZABO. 

Regarding Claim 1
Kumaran teaches a method comprising: 
maintaining, by a service, a plurality of machine learning-based client behavioral models, (see fig 8 and fig 3 para 74-78-Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also para 41)

wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See para 52-54-Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows: Cognitive Analytics Model(s): The aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets. In another example, the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time, number of roaming processed, or the like, or even end-device related patterns (e.g., roaming patterns of iPhones, IoT Healthcare devices, etc.). Predictive Analytics Model(s): These model(s) may be configured to predict user experiences, which is a significant paradigm shift from reactive approaches to network health. For example, in a Wi-Fi network, analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc.). From this, analyzer 312 can detect potential network issues before they happen. See para 62- The techniques herein leverage machine learning to identify wireless clients in a network that exhibit problems (e.g., failing to connect to the network, etc.) that can impact the overall health of the network. For example, problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the 

Examiner note: Examiner consider the behavior modeler 806 uses machine learning analyzer 312 (which is the collection of one or more machine learning models) to identify the typical behaviors of clients in the network. As shown in fig 8 the component 806 of architecture 800 shown may be implemented as part of machine learning-based analyzer 312. 

testing, by the service, a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the span of several months. In particular, plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds. The bands 602 highlight all of the times at which onboarding issues were observed.) comprises:

controlling, by the service and using the selected one or more machine learning-based client behavioral models, one or more emulation points, which comprises at least one of a wireless network sensor or a wireless access point in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. For example, based on the predictions by analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.).  See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques.  See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the access point 320 or 328 in the wireless network by using one or more model (i.e., machine learning model) as shown in figure 3. 

obtaining, by the service, performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. The plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds.[corresponds to the performance metrics based on the wireless client traffic] The bands 602 highlight all of the times at which onboarding issues were observed. Some of these issues may be attributable to the number of clients in the network, while others may be attributable to the observed SNR, while others may simply be caused by a small group of problem clients FIG. 7 illustrates an example pie chart 700 of onboarding failures exhibited by different wireless clients in the observed network. As shown, only a few wireless clients in the network account for the majority of onboarding issues. In the 
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.

However, Kumaran does not explicitly teach selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network.

In the related field of invention, SZABO teaches selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network. (see fig 5 and para 32-35- the graphical user interface testing tool 132 will emulate the user actions on the client device(s) 122 when an event occurs that triggers a need for a new up-to-date validation trace 102. For instance, the trigger event can include: (1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior, e.g., new applications, more users that utilize a lot of resources, a lot of new users to the operator, new handheld devices with different radio characteristics. In operation, when an event is triggered such that a new up-to-date validation trace 102 is needed, the graphical user interface testing tool 132 obtains information from the recording database 124 and the user and traffic models database 130 and emulates the user actions on the client device(s) 122. In particular, the graphical user interface testing tool 132 drives one or more of the applications 140a, 140b and 140c on the client device(s) 122 using the information from the mouse and keyboard events database 126 according to a specific user scenario taken from the user and traffic models database 130 (input for 

Examiner note: The claim does not define how the behavioral model is selected. Examiner consider the traffic models database 130 is the collection of one or more models that selects traffic models for implementing the event simulation by 1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior in the wireless network. The client device(s) are connected via wireless connections to the real network. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network as taught by SZABO in the system of Kumaran in order to emulate the user actions on the client device according to a specific user scenario by utilizing the recorded user interactions and the extracted usage scenarios to generate additional real traffic in the real network; and (e) creating the validation trace (i.e., high-speed realistic network traffic) using a real network without causing privacy concerns based on the generated additional real traffic and the extracted usage scenarios. (See Abstract and ¶ 001)

Regarding Claim 2 and 12
Kumaran teaches wherein the modeled wireless network behavior comprises one or more of: 802.1 lax transmission mode usage behavior, client roaming behavior, or wireless probing behavior. (See 



Regarding Claim 3 and 13
Kumaran teaches wherein the one or more emulation points comprise at least one of: a wireless network sensor or a wireless access point. (See fig 3 and ¶ 0045 the network of branch office 306 may include any number of wireless access points 320 (e.g., a first access point API through nth access point, APn) through which endpoint nodes may connect.)


Regarding Claim 7 and 17
Kumaran teaches wherein the modeled wireless network behavior comprises one or more of: a transmit power level, a number of radio chains used, power saving behavior, network association behavior, or network authentication behavior. (See ¶ 0088 the client uses secret keys for authentication--Another factor that BCI 808 may consider is the mode of authentication used by the client. For example, in some embodiments, BCI 808 may only classify a client as a problematic outlier if the primary mode of connection of the client uses a secret key and not web based authentication. See also ¶ 92 the statistics shown in FIGS. 9A-9C are only for authentications using a secret key approach and not for connections made via a web-based authentication mechanism. [Corresponds to the network authentication behavior])


Regarding Claim 9 and 19
Kumaran teaches wherein selecting the one or more of the behavioral models to emulate the modeled one or more wireless client behaviors in a wireless network comprises: selecting the one or more behavioral models to simulate an event involving a plurality of wireless clients in the wireless network. (See ¶ 0038 Another example of a health status rule may involve client transition events in a wireless network. [Corresponds to the simulated client events] In such cases, whenever there is a failure in any of the transition events, the wireless controller may send a reason code to the assurance system. To evaluate a rule regarding these conditions, the network assurance system may then group 150 failures into different "buckets" (e.g., Association, Authentication, Mobility, DHCP, WebAuth, Configuration, Infra, Delete, De-Authorization) and continue to increment these counters per service set identifier (SSID), while performing averaging every five minutes and hourly. See also ¶ 74-75 at the core of architecture 800 may be the following components: a typical behavior modeler 806, a bad client identifier (BCI) 408, and/or a bad behavior throttler (BBT) 410. In some implementations, the components of architecture 800 may be implemented within a network assurance system, such as system 300 shown in FIG. 3. A typical behavior modeler 406 may be configured to identify the typical behaviors of clients in the network [corresponds to the plurality of wireless clients]) 

Examiner note: Examiner consider by selecting behavior modeler 806 (i.e., with several machine learning based models) it will determine the health status rules of the wireless clients in the wireless network by simulating an event.

Regarding Claim 10
Kumaran teaches wherein controlling the one or more emulation points in the wireless network comprises: sending an instruction to a wireless local area network controller that controls the one or more emulation points. (See ¶ 45 and fig 3 access points 320 may, in turn, be in communication with any number of wireless LAN controllers (WLCs) 326 (e.g., supervisory devices that provide control over APs) located in a centralized datacenter 324. [Corresponds to the sending instruction] For example, access 


Regarding Claim 11
Kumaran teaches an apparatus comprising:
one or more network interfaces to communicate with a wireless network; (See fig 1A-B and ¶ 17 example computer network 100 illustratively comprising nodes/devices, such as a plurality of routers/devices interconnected by links or networks, as shown) 
a processor coupled to the network interfaces and configured to execute one or more processes;(see fig 2 and ¶ 32- Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250, and is powered by a power supply 260.)and
a memory configured to store a process executable by the processor, the process when executed configured to (see fig 2 and ¶ 32- Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250):
maintain a plurality of machine learning-based client behavioral models, (see fig 8 and fig 3 para 74-78-Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also para 41)

wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See para 52-54-Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive  The techniques herein leverage machine learning to identify wireless clients in a network that exhibit problems (e.g., failing to connect to the network, etc.) that can impact the overall health of the network. For example, problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.), to determine whether the problems exhibited by the client are transitory or persistent.)

Examiner note: Examiner consider the behavior modeler 806 uses machine learning analyzer 312 (which is the collection of one or more machine learning models) to identify the typical behaviors of clients in the network. As shown in fig 8 the component 806 of architecture 800 shown may be implemented as part of machine learning-based analyzer 312. 

test a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the  Comprises:

control, by using the selected one or more machine learning-based client behavioral models, one or more emulation points, which comprises at least one of a wireless network sensor or a wireless access point in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. For example, based on the predictions by analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.).  See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques.  See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the access point 320 or 328 in the wireless network by using one or more model (i.e., machine learning model) as shown in figure 3. 

obtain performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. The plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds.[corresponds to the performance metrics based on the wireless client traffic] The bands 602 highlight all of the times at which onboarding issues were observed. Some of these issues may be attributable to the number of clients in the network, while others may be attributable to the observed SNR, while others may simply be caused by a small group of problem clients FIG. 7 illustrates an example pie chart 700 of onboarding failures exhibited by different wireless clients in the observed network. As shown, only a few wireless clients in the network account for the majority of onboarding issues. In the extreme case, a single client was responsible for approximately 50% of the total number of onboarding failures observed in the network. [Corresponds to the performance]
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.

However, Kumaran does not explicitly teach select, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network.

SZABO teaches select, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network. (see fig 5 and para 32-35- the graphical user interface testing tool 132 will emulate the user actions on the client device(s) 122 when an event occurs that triggers a need for a new up-to-date validation trace 102. For instance, the trigger event can include: (1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior, e.g., new applications, more users that utilize a lot of resources, a lot of new users to the operator, new handheld devices with different radio characteristics. In operation, when an event is triggered such that a new up-to-date validation trace 102 is needed, the graphical user interface testing tool 132 obtains information from the recording database 124 and the user and traffic models database 130 and emulates the user actions on the client device(s) 122. In particular, the graphical user interface testing tool 132 drives one or more of the applications 140a, 140b and 140c on the client device(s) 122 using the information from the mouse and keyboard events database 126 according to a specific user scenario taken from the user and traffic models database 130 (input for the user emulation) to generate additional real traffic 144 in the real network 104. In one example, the specific usage scenario that can be tested involves a scenario where the effects of multiple applications 140a, 140b and 140c on each other are emulated e.g., web browsing with streaming radio and background P2P traffic. In this way, the effects that multiple applications 140a, 140b and 140c have on each other's traffic within the transport layer do not need to be simulated later.)

Examiner note: The claim does not define how the behavioral model is selected. Examiner consider the traffic models database 130 is the collection of one or more models that selects traffic models for implementing the event simulation by 1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior in the wireless network. The client device(s) are connected via wireless connections to the real network. 

as disclosed by Kumaran to include select, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network as taught by SZABO in the system of Kumaran in order to emulate the user actions on the client device according to a specific user scenario by utilizing the recorded user interactions and the extracted usage scenarios to generate additional real traffic in the real network; and (e) creating the validation trace (i.e., high-speed realistic network traffic) using a real network without causing privacy concerns based on the generated additional real traffic and the extracted usage scenarios. (See Abstract and ¶ 001)



Regarding claim 20
Kumaran teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause a service to execute a process comprising (See ¶ 105 the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof):
maintaining, by a service, a plurality of machine learning-based client behavioral models, (see fig 8 and fig 3 para 74-78-Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also para 41)

wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See para 52-54-Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows: Cognitive Analytics Model(s): The aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets. In another example, the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time, number of roaming processed, or the like, or even end-device related patterns (e.g., roaming patterns of iPhones, IoT Healthcare devices, etc.). Predictive Analytics Model(s): These model(s) may be configured to predict user experiences, which is a significant paradigm shift from reactive approaches to network health. For example, in a Wi-Fi network, analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc.). From this, analyzer 312 can detect potential network issues before they happen. See para 62-63-The techniques herein leverage machine learning to identify wireless clients in a network that exhibit problems (e.g., failing to connect to the network, etc.) that can impact the overall health of the network. For example, problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.), to determine whether the problems exhibited by the client are transitory or persistent.)

Examiner note: Examiner consider the behavior modeler 806 uses machine learning analyzer 312 (which is the collection of one or more machine learning models) to identify the typical behaviors of clients in the network. As shown in fig 8 the component 806 of architecture 800 shown may be implemented as part of machine learning-based analyzer 312. 


testing, by the service, a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the span of several months. In particular, plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds. The bands 602 highlight all of the times at which onboarding issues were observed.) Comprises:

controlling, by the service and using the selected one or more machine learning-based client behavioral models, one or more emulation points, which comprises at least one of a wireless network sensor or a wireless access point in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. For example, based on the predictions by analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.).  See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques.  See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the access point 320 or 328 in the wireless network by using one or more model (i.e., machine learning model) as shown in figure 3. 

obtaining, by the service, performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. The plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds.[corresponds to the performance metrics based on the wireless client traffic] The bands 602 highlight all of the times at which onboarding issues were observed. Some of these issues may be attributable to the number of clients in the network, while others may be attributable to the observed SNR, while others may simply be caused by a small group of problem clients FIG. 7 illustrates an example pie chart 700 of onboarding failures exhibited by different wireless clients in the observed network. As shown, only a few wireless clients in the network account for the majority of onboarding issues. In the extreme case, a single client was responsible for approximately 50% of the total number of onboarding failures observed in the network. [Corresponds to the performance]
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.


However, Kumaran does not explicitly teach selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network.

In the related field of invention, SZABO teaches selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network. (see fig 5 and para 32-35- the graphical user interface testing tool 132 will emulate the user actions on the client device(s) 122 when an event occurs that triggers a need for a new up-to-date validation trace 102. For instance, the trigger event can include: (1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior, e.g., new applications, more users that utilize a lot of resources, a lot of new users to the operator, new handheld devices with different radio characteristics. In operation, when an event is triggered such that a new up-to-date validation trace 102 is needed, the graphical user interface testing tool 132 obtains information from the recording database 124 and the user and traffic models database 130 and emulates the user actions on the client device(s) 122. In particular, the graphical user interface testing tool 132 drives one or more of the applications 140a, 140b and 140c on the client device(s) 122 using the information from the mouse and keyboard events database 126 according to a specific user scenario taken from the user and traffic models database 130 (input for the user emulation) to generate additional real traffic 144 in the real network 104. In one example, the specific usage scenario that can be tested involves a scenario where the effects of multiple applications 140a, 140b and 140c on each other are emulated e.g., web browsing with streaming radio and background P2P traffic. In this way, the effects that multiple applications 140a, 140b and 140c have on each other's traffic within the transport layer do not need to be simulated later.)

Examiner note: The claim does not define how the behavioral model is selected. Examiner consider the traffic models database 130 is the collection of one or more models that selects traffic models for implementing the event simulation by 1) altering the version of the client device 122; (2) altering a protocol; and (3) altering user behavior in the wireless network. The client device(s) are connected via wireless connections to the real network. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include selecting, by the service, one or more of the plurality of machine learning-based client behavioral models to implement the stress test or the event simulation being executed by emulating one or more wireless client behaviors in the wireless network as taught by SZABO in the system of Kumaran in order to emulate the user actions on the client device according to a specific user scenario by utilizing the recorded user interactions and the extracted usage scenarios to generate additional real traffic in the real network; and (e) creating the validation trace (i.e., high-speed realistic network traffic) using a real network without causing privacy concerns based on the generated additional real traffic and the extracted usage scenarios. (See Abstract and ¶ 001)



9.        Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of SZABO et al. (US 20120047200 A1), hereinafter SZABO and further in view of Vasseur et al., (PUB NO: US 2019/0138938 A1), hereinafter Vasseur.

Regarding claim 4 and 14
The combination of Kumara and SZABO does not teach wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR).
In the related field of invention, Vasseur teaches wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR). (See fig 5 and ¶ 80 for example, pattern 1 may indicate that the corresponding anomalies all involve low interference (<1.5%) and traffic (<62%), as well as a small number of low RSSI clients (<42%). In turn, the user may provide relevancy feedback 506 regarding the presented patterns. See also ¶ 85 the prototype system then constructed a set of features. For example, in the case of low throughput anomalies, the system constructed features based on traffic, interference, operating channel (e.g., channel band, channel numbers, etc.), client signal strengths (e.g., RSSI, SNR), and other RF metrics that are observed at the normal and anomalous points in time.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR) as taught by Vasseur in the system of Kumaran and SZABO in order to the detect anomalous vs. non-anomalous patterns which is used to obtain relevancy feedback and the service uses the set of rules to trigger collection of data features from the network. (See Abstract and ¶ 85)

 
10.        Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of SZABO et al. (US 20120047200 A1), hereinafter SZABO and further in view of Mermoud et al., (PUB NO: US 2017/0279830A1), hereinafter Mermoud.

Regarding claim 5 and 15
The combination of Kumara and SZABO does not teach training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic. 

In the related field of invention, Mermoud teaches training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic. (See ¶ 62-63 -DLC 408 may include a reinforcement learning (RL) engine 412 that uses reinforcement learning to detect anomalies or otherwise assess the operating conditions of the network. Accordingly, RL engine 412 may maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network.[corresponds to the competing traffic] In further embodiments, DLC 408 may use any other form of machine learning techniques, such as those described previously (e.g., supervised or unsupervised techniques, etc.).RL engine 412 may enable a feed-back loop between the system and the end user, to automatically adapt the system decisions to the expectations of the user and raise anomalies that are of interest to the user (e.g., as received via a user interface of the SCA). [Corresponds to the progressively exposing a wireless device in the wireless network])

Examiner note: Examiner consider the communication model as a machine learning based client behavior model that uses reinforcement learning to detect anomalies and maintains the flow of traffic in network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic as taught by Mermoud in the system of Kumaran and SZABO in order to detect anomalies or otherwise assess the operating conditions of the network. And also maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network. (¶ 62)

11.        Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of SZABO et al. (US 20120047200 A1), hereinafter SZABO and further in view of BERNSTEIN et al., (PUB NO: US 2016/0142435 A1), hereinafter BERNSTEIN.

Regarding claim 6 and 16
The combination of Kumara and SZABO does not teach training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice.
In an analogous field of invention, BERNSTEIN teaches training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice. (See ¶ 247-251 at 702, network activity data is received over a period of time, to identify one or See also ¶ 260 blocks 704-710 may be executed with block 104 of FIG. 1 to train the model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice as taught by BERNSTEIN in the system of Kumaran and SZABO in order to generate a diversity time series by organizing the at least one relevant diversity value based on chronological sequence of the respective time slices; receive a new diversity value representing a next diversity value in the chronological sequence of the diversity time series, the new diversity value calculated based on another received network activity; and analyze the new diversity value based on the diversity time series to identify the new diversity value as anomalous or normal diversity. (¶ 23)


12.        Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of SZABO et al. (US 20120047200 A1), hereinafter SZABO and further in view of Ponnuswamy (PUB NO: US 2014/0348004 A1).

Regarding claim 8 and 18
The combination of Kumara and SZABO does not teach wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor.
In an analogous field of invention, Ponnuswamy teaches wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor. (See ¶ 34 each network device may be connected to a number of other wireless network devices, such as access points, network routers, etc. In this example, network controller 210 is connected to access point 240, access point 242, access point 244, and access point 246; and, network device 215 is further connected to access point 232, access point 234, and access point 236. [Corresponds to the controlling the one or more emulation point]  See also ¶ 0049 and fig 3 -a flow chart of illustrative operations of one embodiment of a process for artificially configuring the noise floor of a network device is depicted. In block 301, a network device temporarily detects a non-Wi-Fi signal on a radio frequency channel during a subset of a period of time during which non-Wi-Fi signals are being monitored. In block 302, the network device determines a particular noise floor value based at least in part on a signal strength associated with the non-Wi-Fi signal that was detected during the subset of the period of time during which non-Wi-Fi signals were being monitored. In block 303, the network device configures its particular noise floor, the network device now being configured to receive signals with a signal strength above the particular noise floor value.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor as taught by Ponnuswamy in the system of Kumaran and SZABO in order to cause the network device to ignore signals below the noise floor, therefore increasing the likelihood of a successful reception. (¶ 47)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.      All claims 1-2, 4-12 and 14-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190370218 A1 Di Pietro 
Discussing the method of selecting a second machine learning-based model for deployment to the network, based on the one or more performance requirements associated with the network and on the set of input features of the first machine learning-based model in a network assurance.
US 20180242169 A1 Kowal et al. 
Discussing the techniques for optimizing spectral efficiency in a network. One or more metrics of one or more wireless access points that enable one or more wireless client devices to connect to a wireless network are monitored. The one or more metrics reflect a level of client device activity. Based on the one or more metrics, the level of client device activity is determined to require a change in a number of the one or more wireless access points that are active to serve the one or more wireless client devices. The one or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147